DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 15 March 2021 is acknowledged. Claim 1 has been amended and the amendment made of record. Claim 2 has been canceled. Applicant elected the species of SEQ ID NO: 3 in the reply filed on 24 August 2020, and the election of species requirement was made final in the action of 17 September 2020. Claims 1 and 3-7 are pending and under examination to the extent they read on the elected species. 
Withdrawn Objections
	Applicant’s amendment to the specification has addressed the objections to the specification previously of record. The objections to the specification previously of record are hereby withdrawn. 
Withdrawn Rejections
	The rejection of claim 2 under 35 U.S.C. 103 previously of record has been rendered moot by the cancellation of claim 2. The rejection of claim 2 under 35 U.S.C. 103 previously of record is hereby withdrawn. 
Modified Rejections
	The rejections of claims 1 and 3-7 under 35 U.S.C. 103 previously of record are maintained in the modified form presented below. The modified grounds of rejection is necessitated by applicant’s amendment of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Yasoda et al in Endocrinology, 2009, vol. 150, no. 7, pages 3138-3144 (cited on IDS of 14 October 2019; hereafter Yasoda) in further view of Robinson et al in “Guidance on dose level selection for regulatory general toxicology studies for pharmaceuticals”, Laboratory Animal Science Association, 2009 (cited in action of 17 September 2020, hereafter Robinson), in further view of Morozumi in WO 2015129812 (cited in action of 17 September 2020; hereafter Morozumi). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1. 
	Regarding claim 1, Yasoda discloses the CNP peptide synthetic CNP-22 treats skeletal dysplasia in a mouse model of achondroplasia (Abstract). Achondroplasia is acknowledged as an example of failure-to-thrive in the instant claim 3. Yasoda further discloses that plasma concentrations for wild-type mice continuously administered CNP-22 at 0.1 µg/kg were 5.0 +/- 0.3 ng/ml (p. 3141 Column 1, lines 10-15), which is in the range of 0.1 to 10 ng/mL. Yasoda further discloses wherein the mice were continuously infused for 3 or 4 weeks at this concentration (p. 3139, Column 1, Section “Administration of CNP to Mice”), such that the plasma level of active ingredient would have been kept at this level for more than 8 hours per day. Yasoda further teaches that this treatment was safe and effective for impaired endochondral bone growth in mice (p. 3143, Column 1, last paragraph before section “Acknowledgements”). Yasoda expressly contemplates applying CNP as a potential therapeutic strategy for skeletal dysplasias in humans (abstract). Yasoda does not disclose an example wherein the plasma concentration is kept in the range of 0.1 to 10 ng/mL in a human patient, or wherein the CNP derivative consists of the amino acid sequence of the elected SEQ ID NO: 3. 
	Robinson states that there is an imperative to conduct preclinical safety testing before administration to humans, which currently requires the use of animals (p. 8, section 3.1, paragraph 1). Robinson further discloses that preclinical safety studies are used to estimate safety margins, which are used to determine a safe dose for continued use in humans through longer clinical trials (p. 8, last paragraph of section 3.1). Robinson further discloses that appropriate dose selection is critical to establishing toxicity, the primary parameter used in dose selection is the tolerability of the test item in 
Morozumi discloses a therapeutic agent for growth disorder induced by administration of a steroid, comprising a CNP or a CNP derivative (paragraph 1). Morozumi further discloses wherein the
CNP derivative consists of an amino acid sequence of SEQ ID NO: 13 of Morozumi (paragraph 29), which is identical to SEQ ID NO: 3 of the instant application. 
It would have been obvious to modify the safe and effective method of treating achondroplasia taught by Yasoda, to adopt the dosing of Yasoda into humans to achieve the same plasma concentration in humans, in view of Robinson’s teaching that preclinical animal studies are used to determine safe dosing in human studies, with plasma concentration being a key parameter to support dose selection. It would have been further obvious to modify the method of Yasoda and Robinson, such that the CNP derivative may specifically be of instant SEQ ID NO: 3 as disclosed by Morozumi, because of Morozumi's disclosure of this specific compound for treating a growth disorder.
Regarding claim 3, Yasoda further teaches wherein the condition treated is achondroplasia (abstract teaches that the mice treated were a mouse model of achondroplasia).
Regarding claim 5, as discussed in the claim 1 rejection above, Yasoda discloses that, for wild-type mice continuously administered CNP-22 at 0.1 μg/kg, plasma concentrations were 5.0 +/- 0.3 ng/ml (p. 3141 Column 1, lines 10-15). Yasoda further discloses wherein the mice were continuously infused for 3 or 4 weeks at this concentration, such that the duration of the concentration in plasma of the active ingredient per day is greater than 16 hours (p. 3139, Column 1, Section “Administration of CNP to Mice”). 
Claim 4 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Yasoda in further view of Robinson and Morozumi as applied to claim 1 above, and further in view of Kake et al in Am J Physiol Endocrino Metab 297: E 1339-E1348, 2009 (cited on IDS of 14 October 2019; hereafter Kake). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
As described above, Yasoda in further view of Robinson and Morozumi teaches the method of claim 1, on which claim 4 depends, and specifically wherein the concentration of CNP derivative is 5 ng/mL in plasma. Yasoda in further view of Robinson and Morozumi does not teach wherein the concentration in plasma of the CNP derivative in the plasma is kept in the range of 0.1 to 4 ng/ml.
Kake, related art in studying achondroplasia mouse models (abstract) discloses a mouse line with elevated CNP levels, stating: “We measured plasma CNP concentrations… SAP-CNP tgm revealed an 84% higher blood CNP level (7.5 +/- 2.5 pg/ml…) than that of the wild type littermate (4.1 +/- 0.5 pg/ml)… line 17 is a mildly overexpressing line” (p. E1341-E1342, section “Blood CNP levels”). Kake further discloses that this line shows elongation of the body at 5 weeks (p. 1342, section “Growth of SAP-CNP tgm”. Kake further discloses that mouse line 17 exhibited no alterations in blood pressure or heart weight (p. E1345, 1st Column). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Yasoda, Robinson, and Morozumi’s teaching of treatment of achondroplasia at a plasma concentration of 5 ng/ml CNP derivative, using Kake’s disclosure of treatment of achondroplasia at a plasma level of 7.5 pg/ml to treat in the range of 0.1 to 4 ng/ml, because this is a routine optimization within prior art conditions. MPEP 2144.05(II)(A) states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. In the instant case, Kake discloses treatment at a concentration below the claimed range, and Yasoda teaches treatment above the claimed range. MPEP 2144.05(II)(B) further states: “In order to properly support a rejection on the basis that an invention is the result of ‘routine optimization’, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale st paragraph), and that this can involve testing multiple concentrations over a range of values (p. 20, section 6.1.3). Thus varying dose concentration in an animal model to establish dose response would be a matter of routine optimization in a dose range finding study. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success to administer in the claimed range for peptides of SEQ ID NO: 3, because of the successful treatment of animal models both below the claimed range (by Kake) and above the claimed range (by Yasoda) for the closely related CNP molecules. Furthermore, both of these references disclose that there were no alterations in blood pressure as the result of CNP administration at the above-disclosed concentrations, indicating such an administration would likely be safe as well as effective (see Yasoda, p. 3143, 1st Column, 2nd paragraph; see Kake, p. 1345, 1st Column “line 17 exhibited no alterations in blood pressure or heart weight”).  
Claims 6 and 7 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Yasoda, Robinson, and Morozumi as applied to claim 1 above, and further in view of Chen et al in USPGPUB 2012/0316108 (cited in action of 17 September 2020; hereafter Chen). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1. 
As discussed above, Yasoda in further view of Robinson and Morozumi teaches the method of claim 1, on which claim 6 depends. Yasoda in further view of Robinson and Morozumi does not teach wherein the therapeutic agent is in one of the recited forms. 
Chen discloses that an injectable depot is designed to prolong the duration of action and reduce the frequency of injection of a drug, and such depots are generally administered by subcutaneous or intramuscular injection (paragraph 3). Chen further discloses that a depot prolongs the action of a 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Yasoda, Robinson, and Morozumi’s method of treating achondroplasia, by using a controlled-release formulation such as a gel or a controlled-release microcapsule preparation as taught by Chen, because of the advantages of convenience and better patient compliance that prolonged release profiles enable. It would have further been obvious to incorporate sucrose and metacresol (as claimed in claim 7; presence of SEQ ID NO: 3 is already discussed in claim 1 rejection, above) as taught by Chen, in order to improve stability as taught by Chen, and further because of the safety and biocompatibility of sucrose taught by Chen as well as the preservative nature of metacresol taught by Chen. 

Response to Arguments
15 March 2021 have been fully considered but they are not persuasive. 
Rejection of claims 1, 3, and 5 under 35 USC 103
	Applicant argues that Claim 1 has been amended to include the recitation of Claim 2, the subject matter of which is not rejected based on Yasoda et al. and Robinson et al. In view of the amendment of Claim 1, withdrawal of the rejection is requested by applicant.
	Examiner responds that the rejection of claim 1 has been modified to address these newly added limitations. This modification of the rejection was necessitated by Applicant’s amendment of the claim. 
	Rejection of Claim 2 under 35 USC 103 
	Applicant notes that the subject matter of claim 2 has been incorporated into claim 1 and claim 2 has been cancelled.
	Examiner responds that the rejections to cancelled claim 2 have been withdrawn as moot. 
	Applicant presents the following arguments regarding claim 1 as amended.  
Applicant argues that in Yasoda, CNP-22 is used, which is a native-type peptide known to have short lifetime in blood, with high affinity to its receptor. The peptides of SEQ ID NO: 3 and 4 have amino acid sequences with extension amino acid sequences to N or C terminal on CNP-22. Thus, applicant argues, the peptides of SEQ ID NOs: 3 and 4 are not CNP-22, nor does a teaching of CNP-22 suggest the peptides of SEQ ID NOs: 3 and 4. Applicant argues that as the peptides of SEQ ID NOs: 3 and 4 have extended lifetimes in blood and have modified affinity to receptor compared to CNP-22, Yasoda teaches nothing about the pharmaceutically advantageous plasma concentration range for these peptides, as recited in claim 1. Applicant further argues that Robinson teaches nothing about the pharmaceutically advantageous plasma concentration range for these peptides. Applicant further argues that Morozumi 
Applicant argues that as the plasma concentration range recited in claim 1 is neither taught nor suggested in any of the recited references, withdrawal of the rejection is requested.
	Regarding the argument that SEQ ID NO: 3 and 4 have modified affinity compared with CNP-22, such that one of ordinary skill in the art would not have expected the teaching of Yasoda to SEQ ID NO: 3 or SEQ ID NO: 4, Examiner responds that one of ordinary skill in the art would still have had a reasonable expectation of success in administering to reach the same plasma concentration reached in Yasoda, because SEQ ID NO: 3 and 4 are still highly related to CNP-22, as they comprise the sequence of CNP-22. 
Regarding the argument about differing lifetimes in blood meaning one would not apply the results of Yasoda to the instant sequences, Examiner notes that in the method of Yasoda, the mice were continuously infused for 3 to 4 weeks (p. 3139, Column 1, Section “Administration of CNP to Mice), such that although CNP-22 may have a shorter half-life, the plasma level of the CNP peptide would still be maintained at an elevated level by constant infusion of new peptide. Regarding applicant’s argument about Robinson not teaching pharmaceutically advantageous plasma concentration ranges, as described above, Yasoda teaches the plasma concentration range, such that no additional teaching from Robinson is needed to teach concentration. Regarding applicant’s argument that the concentration administered in Morozumi was much greater than recited in claim 1, examiner was not able to find support in Morozumi for this assertion by applicant. Morozumi does disclose wherein 20 mg/ml CNP derivative is administered in Paragraph 68, which is higher than the concentrations in claim 1, but claim 1 recites plasma concentrations, not concentration of the solution administered. Regarding applicant’s argument about Morozumi not monitoring blood pressure, Examiner responds that the claims do not recite blood pressure monitoring, and further notes that that Yasoda does teach blood pressure monitoring, as described in the rejection above. Examiner concludes that in light of the above, the plasma 
	Applicant goes on to present several specific arguments with respect to the Yasoda reference. Applicant argues that Yasoda does not identify adverse side effects as a problem, as Yasoda states that there was no change in systolic blood pressure during treatment with CNP-22. Therefore, it was not obvious, starting from Yasoda, to select the specific plasma concentration range for SEQ ID NO: 3 and 4 to minimize adverse health effects. Applicant further argues that Yasoda provides no information on when blood pressure was measured following administration of CNP-22, and that where Yasoda states that there was no change in systolic blood pressure following CNP-22 administration, this is inconsistent with the prevailing view that the risk of hypotension elevates with the elevation of natriuretic peptide in plasma. Secondly, applicant argues that because CNP-22 has a very short half-life, the effective plasma concentration of CNP-22 cannot impart information on the effective plasma concentration of peptides corresponding to SEQ ID NO: 3 and 4. Applicant concludes that Yasoda neither recognizes the problem addressed by the present invention nor points towards a solution, and that as a result the claimed invention would not be obvious to the skilled person in the light of Yasoda.
	Regarding the first point, examiner responds that the claims as written do not require measuring change in systolic blood pressure at any particular time point (or that any particular effect on blood pressure, or lack thereof, occur at all). One still would have been motivated to apply the plasma concentrations taught by Yasoda for the safety and effectiveness observed by Yasoda. Regarding applicant’s questioning of Yasoda’s findings based on alleged inconsistency with the prior art teaching that hypotension elevates with elevation of natriuretic peptide, it will be appreciated that the incidence of side effects can be dependent on the amount of administration that occurs, since this is also something discussed in applicant’s own specification (see paragraph 85, discussing that risk of developing decreased blood pressure can be drastically reduced by setting the concentration in plasma 
	Applicant argues that the deficiencies of Yasoda are not cured by Robinson and/or Morozumi, which do not monitor blood pressure or acknowledge that administration of CNP and CNP variants can lead to hypotension, such that it would not have been obvious for one of ordinary skill in the art, starting from Yasoda, to turn to Robinson and/or Morozumi in order to solve the problem. 
	Examiner responds that these alleged deficiencies, including regarding blood pressure monitoring and hypotension, have been responded to above, such that additional teachings from Robinson and Morozumi are not necessary to cure these alleged deficiencies in Yasoda. 
Applicant further argues that even if the skilled person were to consider the cited references together, they would still not arrive at the present invention, because the skilled person would understand that the plasma concentration range that is both effective and reduces the risk of adverse effects is specific for each peptide, and that none of the cited references provide an indication as to the appropriate plasma concentration range for SEQ ID NOs: 3 or 4 to achieve both efficacy and increased safety, and applicant requests withdrawal of the rejection for the above reasons.
Examiner responds that as discussed earlier in this section, one of ordinary skill in the art would still have had a reasonable expectation of success in administering to reach the same plasma 
Rejection of Claim 4 under 35 USC 103
Applicant argues that claim 4 depends from claim 1, which has been amended to include the recitation of claim 2, the subject matter of which is not rejected based on Yasoda et al., Robinson et al., and Kake et al. In view of the amendment of Claim 1 and the dependency of Claim 4, withdrawal of the rejection is requested.
Regarding claim 4, the modified grounds of rejection necessitated by applicant’s amendment teaches the method of claim 1, as amended, and the rejection of claim 4 is maintained in the modified form presented above. 
Rejection of Claim 6 under 35 USC 103
Applicant argues that claim 6 depends from claim 1, which has been amended to include the recitation of Claim 2, the subject matter of which is not rejected based on Yasoda et al., Robinson et al., and Chen et al. In view of the amendment of Claim 1 and the dependency of Claim 6, withdrawal of the rejection is requested.
Regarding claim 6, the modified grounds of rejection necessitated by applicant’s amendment teaches the method of claim 1, as amended, and the rejection of claim 6 is maintained in the modified form presented above. 
Rejection of Claim 7 under 35 USC 103
Applicant argues that Claim 7 depends from Claim 1, which has been amended to include the recitation of Claim 2, the subject matter of which is not rejected based on Yasoda et al., Robinson et al. , Chen et al., and Morozumi. In view of the amendment of Claim 1 and the dependency of Claim 7, withdrawal of the rejection is requested.
Request for Rejoinder of Non-Elected Species
Original Claims 1-7 were subject to an election of species requirement. Applicant states that the technical feature of the claimed method is the determination range of certain plasma concentration of CNP or its derivatives for achieving both (i) pharmacological activity on bone growth and (ii) avoidance of blood pressure lowering side effect of the peptides. Applicant alleges such a range of plasma concentration has not been disclosed or suggested in the prior art, including Yasoda et al. Applicant requests rejoinder and allowance of the non-elected species.  
Examiner responds that, in the light of the rejections and responses to arguments above, the cited art teaches the plasma range, and the election of species requirement remains in place, and the claims remain rejected. Examiner further notes that the alleged aspects of the common technical feature, of pharmacological activity on bone growth and avoidance of blood pressure lowering side effect, are not present in the claims.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Adam Weidner/              Primary Examiner, Art Unit 1649